 In the Matter of R. J. PEACOCK CANNING COMPANY,? EMPLOYERand.TRUCK DRIVERS, WAREHOUSEMEN & HELPERS LOCAL UNION No. 340,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, PETITIONERCaseNo.1-RC-1165.Decided September27,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Sam G. Zack,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All employees employed at the Employer's Portland, Maine, can-ning plant, excluding the plant superintendent, the forelady of thepacking room, all office and clerical employees, watchmen, profes-sional employees, guards, and all supervisors.'1The Employer contends that four of its foremen,McCullough,Matthews,Johnson, andFarmer, are not supervisors and should be included in the unit.Inasmuch as the recordshows that these employees have the authority to hire and discharge other employees work-ing under their supervision,we find no merit in the Employer's contention.We find thatthe afore-mentioned foremen are supervisors within the meaning of the amended Act and,as such, are excluded from the appropriate unit.86 N. L.R. B., No. 26.118 R. J. PEACOCK CANNING COMPANY1195.The Employer's business is seasonal in nature.The period ofoperation depends upon the availability of fish.Generally, this period=extends from about May through November. In accordance with our-usual practice with regard to seasonal industries,2 we shall direct that-an election be conducted as soon as possible on a date during the periodof seasonal activity, to be determined by the Regional Director, amongthe employees in the appropriate unit who are employed during thepay-roll period immediately preceding the date of the issuance ofnotice of election by the Regional Director.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof the issuance of notice of election by the Regional Director, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether (or not) they desire to be represented, forpurposes of collective bargaining, by Truck Drivers, Warehousemen& Helpers Local Union No. 340, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, AFL.2SeeMatter of Greenwich Oyster Company,73 N. L.R. B. 1459.